--------------------------------------------------------------------------------

EXHIBIT 10.3

May 30, 2018


Devon Shaw
1 Ranger Place
Palm Coast, FL 32164


Dear Devon,


I am pleased to confirm our verbal offer of employment to you for a regular
full-time position with Vortex Blockchain Technologies ("Vortex") as Chief
Technical Officer, effective October 16, 2017. As discussed, this offer is
conditional upon completion of satisfactory references that could include, but
is not necessarily limited to, a review of past employment and education
records.


The details of our offer, including the terms and conditions of your employment,
are attached as Schedule "A."


Please take the time to carefully review our offer. This letter, along with the
enclosed schedules, outlines the obligations of both Vortex and yourself with
respect to your employment conditions, and is governed by the laws of the State
of Iowa. It details the terms and conditions of your employment with Vortex, and
will form our agreed upon employment contract with you once signed.


Accepting employment will be conditional upon agreeing to and signing the
attached copy of this letter and the attached Schedule(s), initialing each page
in the right-hand corner, and returning it to me upon your earliest convenience,
but prior to your first day of employment.


Devon, we look forward to welcoming you to Vortex team and wish you a successful
and rewarding career with us.


 
Sincerely,
/s/Craig Bergman
Craig Bergman
CEO, Vortex Blockchain Technologies


I, Devon Shaw, acknowledge that I have read, understood and accept this offer
and the terms and conditions contained in the attached Schedule(s), and agree to
be bound by the terms and conditions of employment as outlined therein.
 
/s/Devon Shaw                             
            5/30/2018                                  
                            Date
1

--------------------------------------------------------------------------------

 
Schedule A
 
VORTEX BLOCKCHAIN TECHNOLOGIES
Terms and Conditions of Employment


The following outlines the terms and conditions of employment with Vortex
Blockchain Technologies ("Vortex"). Vortex reserves the right to change these
terms and conditions as necessary, with due notice.


Title
Chief Technical Officer
Initial Reporting Relationship
Craig Bergman, CEO
Responsibilities
You will be employed as Chief Technical Officer for Vortex. You will be
responsible for managing the company's IT infrastructure and bitcoin mining
operation.
 
While employed by Vortex, you agree to work on a full-time basis exclusively for
Vortex and agree that you shall not, while you are employed by Vortex, be
employed or engaged in any capacity, in promoting, undertaking or carrying on
any other business that competes with Vortex or interferes or could reasonably
interfere with your duties to Vortex without our prior written permission.
Salary
$120,000 per annum
Status
Full-time
Start Date
October 23, 2017
End Date
NA
Hours of Work
Vortex's core hours of operation are Monday to Friday from 8:00 to 6:00.
Employees are expected to work a minimum of 40 hours per week.
Overtime
Payment of overtime, for overtime eligible positions, will be paid for all hours
worked in excess of 44 hours within one week.
Payroll Schedule
Your salary will be paid to you on a semimonthly basis, less required
deductions, through direct deposit OR by cheque.
Probationary Period
To assess your fit within Vortex, the first three (3) months of your employment
will constitute a probationary period. At any time during this probationary
period, Vortex may terminate your employment without cause and without advance
notice or pay in lieu of notice. If this occurs, we would have no further
obligation to you, financial or otherwise.
Policies and Standards
Vortex has established a variety of policies and standards that ensure a safe,
enjoyable working environment. During the period of your employment with us, you
agree to be bound by these policies and standards, and any future policies and
standards that are reasonably introduced by Vortex. It is agreed that the
introduction and administration of these policies is within the sole discretion
of Vortex and that these policies do not form a part of this Agreement. It is
agreed that if Vortex introduces, amends or deletes employment-related policies
as conditions warrant that such introduction, deletion or amendment does not
constitute a breach of this Agreement.
Non Solicitation
You hereby agree that, while you are employed by Vortex and for one (1) year
following the termination of your employment with Vortex, you will not (i)
recruit, attempt to recruit or directly or indirectly participate in the
recruitment of, any Vortex employee or (ii) directly or indirectly solicit,
attempt to solicit, canvass or interfere with any customer or supplier of Vortex
in a manner that conflicts with or interferes in the business of Vortex as
conducted with such customer or supplier.

2

--------------------------------------------------------------------------------

Representation
You hereby represent and warrant to Vortex that you are not party to any written
or oral agreement with any third party that would restrict your ability to enter
into this Agreement or the Confidentiality and Proprietary Information Agreement
or to perform your obligations hereunder and that you will not, by joining
Vortex, breach any non-disclosure, proprietary rights, non-competition,
non-solicitation or other covenant in favour of any third party.
Changes to Duties and/or Compensation
If your duties or compensation should change during the course of your
employment with Vortex, the validity of our agreement will not be affected. In
addition, if one or more of the provisions in our agreement are deemed void by
law, then the remaining provisions will continue in full force and effect.
Resignation
Should you wish to resign your employment with Vortex, you will be required to
provide Two (2) weeks' written notice to enable us transition your work.
Termination
Vortex may terminate your employment at any time for cause.
 
After the end of your probationary period, Vortex may terminate your employment
without cause at any time by providing you with the minimum notice, or pay in
lieu of such notice, and any severance pay required by the Employment Standards
Act, 2000 and no more.
 
In the event a temporary layoff is ever required, it may be implemented in
accordance with the requirements of the Employment Standards Act, 2000.
Legal Advice
If you are uncertain about the contents of this offer, we suggest that it may be
advisable to seek independent legal advice prior to signing.




3